BURGESS, Justice,
dissenting.
I respectfully dissent to the majority’s disposition of the extraneous offense point of error. I believe the introduction was error, see Huggins v. State, 795 S.W.2d 909 (Tex.App.—Beaumont 1990, pet. ref’d) (concurring opinion) and I cannot determine beyond a reasonable doubt that the evidence made no contribution to an assessment of the punishment, see Hunter v. State, 805 S.W.2d 918 (Tex.App.—Beaumont 1991, pet. granted) (dissenting opinion). Furthermore, I believe Judge Onion’s analysis of Tex.Code CRIM.Proc.Ann. art. 37.07 § 3(a) (Vernon Supp.1992) in Grunsfeld v. State, 813 S.W.2d 158 (Tex.App.—Dallas 1991, pet. granted), is well reasoned and correct. See also Slott v. State, 824 S.W.2d 225 (Tex.App.—Beaumont 1992, pet. filed). Since the majority feels otherwise, I respectfully dissent.